Citation Nr: 0624577	
Decision Date: 08/14/06    Archive Date: 08/24/06	

DOCKET NO.  04-07 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder. 

2.  Entitlement to service connection for pes planus. 

3.  Whether there was clear and unmistakable error in rating 
decisions of June 1972 and March 1999, which denied 
entitlement to service connection for bronchitis, including 
as a lung condition due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to May 
1972, from June 1973 to October 1978, and from September 1990 
to July 1991, with service in the Republic of Vietnam from 
June 1971 to March 1972, and in the Southwest Asia Theater of 
Operations from November 2, 1990 to June 14, 1991.  A review 
of the record discloses that the veteran had other additional 
service in the United States Army National Guard. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In a rating decision of May 2005, the RO granted service 
connection for defective hearing.  In correspondence of June 
2005, the veteran withdrew from consideration the issues of 
increased evaluations for a service-connected appendectomy 
scar and the residuals of a traumatic laceration to the left 
leg.  Accordingly, those issues, which were formerly on 
appeal, are no longer before the Board.  

The Board notes that, in a decision of June 1972, with which 
the veteran voiced no disagreement, the RO denied entitlement 
to service connection for bronchitis.  

In a subsequent decision of March 1999, the RO once again 
denied entitlement to service connection for bronchitis, 
including as a lung condition resulting from an undiagnosed 
illness.  The veteran voiced his disagreement with that 
decision, but subsequently failed to perfect his appeal.  In 
that same rating decision, the RO denied entitlement to 
service connection for post-traumatic stress disorder.  The 
veteran voiced no disagreement with that decision, with the 
result that the rating decision of March 1999, which denied 
entitlement to service connection for bronchitis and 
post-traumatic stress disorder, has now become final.  

The Board observes that, in a rating decision of 
February 2002, the RO once again denied entitlement to 
service connection for post-traumatic stress disorder.  
However, the RO addressed that issue on a de novo basis.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously-denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 5-92.  Because the RO has afforded the veteran a 
greater review on the merits of his claim than was otherwise 
warranted, the Board does not believe the veteran will be 
prejudiced by deciding his case at this time on a new and 
material basis.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, for reasons which will become apparent, the issue of 
service connection for post-traumatic stress disorder on a de 
novo basis is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.

 
FINDINGS OF FACT

1.  In a rating decision of March 1999, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder.

2.  Evidence received since the time of the RO's March 1999 
decision denying entitlement to service connection for 
post-traumatic stress disorder is neither duplicative nor 
cumulative, and of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

3.  The veteran does not currently suffer from chronic pes 
planus.

4.  The rating decisions of June 1972 and March 1999, which 
denied entitlement to service connection for bronchitis, 
including as a lung condition due to an undiagnosed illness, 
were adequately supported by and consistent with the evidence 
then of record.  


CONCLUSIONS OF LAW

1.  The decision of the RO in March 1999 denying entitlement 
to service connection for post-traumatic stress disorder is 
final.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Evidence submitted since the time of the March 1999 
decision denying entitlement to service connection for 
post-traumatic stress disorder is both new and material, and 
sufficient to reopen the veteran's claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Pes planus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

4.  The rating decisions of June 1972 and March 1999, which 
denied service connection for bronchitis, including as a lung 
condition due to an undiagnosed illness, were not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.105(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in correspondence of July 2001, and once again 
in November 2003, January 2004, and April 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence pertaining to his claims.  The case was 
last readjudicated in April 2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, as well as post service 
medical records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

With respect to the claim involving clear and unmistakable 
error in prior decisions, the VCAA does not apply to that 
claim.  Livesay v. Principi, 15 Vet. App. 165 (2001).


Factual Background

A review of the file discloses that numerous service medical 
and personnel records were received over the course of the 
period from November 1996 to July 2004.  

A service clinical record reveals that the veteran was 
hospitalized from December 15 to December 20, 1970 for what 
was described at that time as bronchitis.

At the time of a service medical examination in January 1971, 
it was noted that the veteran had been hospitalized for five 
days for bronchitis.  A physical examination of the veteran's 
lungs and chest conducted at that time was within normal 
limits, and no pertinent diagnosis was noted. 

At the time of a service separation examination in April 
1972, the veteran gave a history of recurrent bronchitis, 
with some shortness of breath in December 1970 which had 
"recurred."  On physical examination, there was noted a soft 
but distinct anterior chest friction rub at the level of the 
fourth costochondral junction on the right, which was 
described as probably pleural.  Also noted was mild wheezing 
which was heard anteriorly on deep inspiration.  Radiographic 
studies of the veteran's chest were described as "negative."  
Examination of the veteran's feet was consistent with pes 
planus.  The pertinent diagnoses noted were probable sequelae 
of recurrent bronchitis; and pes planus.

In a rating decision of June 1972, the RO denied entitlement 
to service connection for bronchitis.  At that time, the RO 
noted that service clinical records showed that, in December 
1970, the veteran had been hospitalized for five days for 
treatment of bronchitis.  The veteran's hospital course was 
uneventful, and he responded to medication, following which 
he was returned to duty.  Noted at the time of the June 1972 
rating decision was that the veteran's service clinical 
records were incomplete, and that his separation exam was 
"missing."  Service connection for bronchitis was denied on 
the basis that no residuals were shown upon termination of 
the veteran's inservice hospitalization.  

At the time of a service entrance examination in May 1973, 
the veteran gave a history of bronchitis.  According to the 
veteran, he had been in service 1 1/2 years, with no duty 
problems resulting from his bronchitis.  On physical 
examination, the veteran's chest and lungs were within normal 
limits, as were his feet.  Radiographic studies of the 
veteran's chest were described as negative.  The pertinent 
diagnosis noted was history of bronchitis, not considered 
disabling.  

Radiographic studies of the veteran's chest conducted in 
August 1974 were within normal limits.

At the time of a service medical examination in October 1974, 
the veteran once again gave a history of hospitalization for 
bronchitis in 1970.  A physical examination was essentially 
within normal limits, and no pertinent diagnoses were noted.  

At the time of a service separation examination in October 
1978, the veteran gave a history of bronchitis.  A physical 
examination of the veteran's lungs and chest, as well as of 
his feet, was within normal limits, and no pertinent 
diagnoses were noted.

At the time of a service medical facility examination in 
February 1981, the veteran gave a history of bronchitis.  
Physical examination was significant for the presence of 
first degree pes planus.  No pertinent diagnoses were noted. 

On subsequent service medical facility examination in 
December 1984, the veteran gave a history of bronchitis in 
1970.  Physical examination of the veteran's lungs and chest 
revealed the presence of inspiratory wheezes at the base of 
the right lung.  The pertinent diagnosis noted was 
inspiratory wheezes-right chest.

A service clinical record dated in November 1985 reveals that 
the veteran was seen at that time for a complaint that his 
lungs felt "congested."  Other complaints included a 
productive cough with thick yellow mucus and chest 
congestion.  According to the veteran, he had suffered from a 
"cold" for the past five days.  On physical examination, 
there was evidence of some left lobe rales.  Also noted were 
diminished breath sounds to auscultation of the right lobe.  
The clinical assessment was upper respiratory infection.  
Treatment was with medication.

On service medical facility examination in July 1988, the 
veteran once again gave a history of bronchitis in 1970.  A 
physical examination was unremarkable, and no pertinent 
diagnoses were noted.

In a service clinical record of October 1990, it was noted 
that the veteran's lungs were clear in all fields.

At the time of a redeployment physical examination in May 
1991, the veteran gave a history of bronchitis in 1970.  
According to the veteran, he had been experiencing some 
problems with sleep, apparently due to work-related stress.  
When further questioned, the veteran indicated that he 
sometimes had dreams of things that had happened or could 
have happened.  Also noted were recurring thoughts regarding 
the veteran's experiences during Desert Shield/Desert Storm.  
A physical examination conducted at that time was essentially 
unremarkable, and no pertinent diagnoses were noted.

On service separation examination in June 1991, the veteran 
indicated that he had spent "11 days in the hospital" for 
acute bronchitis in 1970.  A physical examination of the 
veteran's lungs and chest, as well as of his feet, was within 
normal limits, and no pertinent diagnoses were noted.  

At the time of a service medical facility examination in 
November 1992, the veteran reiterated his prior history of 
bronchitis.  A physical examination was essentially 
unremarkable, and no pertinent diagnoses were noted.  

On service medical facility examination in December 1994, the 
veteran once again gave a history of bronchitis.  Also noted 
was a one-month history of insomnia, apparently the result of 
difficulties in adjusting to a new job.  Physical examination 
was essentially unremarkable, and no pertinent diagnoses were 
noted.  

At the time of a VA Persian Gulf protocol examination in May 
1994, the veteran complained of nervousness, bad dreams, and 
increased anxiety.  Reportedly, the veteran had experienced 
thoughts of suicide and "played around" with a loaded gun.  
Physical examination was significant for the presence of 
wheezing at the bases of the veteran's lungs.  X-ray studies 
of the veteran's chest showed blunting of the left 
costophrenic and posterior diaphragmatic angles consistent 
with pleural reaction.  However, the remainder of the 
veteran's chest was free of disease.  Following the veteran's 
Persian Gulf examination, it was recommended that he undergo 
further mental health evaluation.  No pertinent diagnoses 
were noted.

A service medical facility treatment record dated in July 
1995 reveals that the veteran was seen at that time with a 
complaint that he had been coughing up thick mucus for five 
days.  Reportedly, the veteran smoked a number of packs of 
cigarettes per day, and had done so for 20 years.  Also noted 
was a prior medical history of bronchitis "times 3."  On 
physical examination, the veteran's chest was clear to 
auscultation and percussion.  The clinical assessment was 
possible bronchitis.

During the course of a service medical facility examination 
in November 1995, the veteran gave a history of bronchitis 
while in basic training, with recurrences in Saudi Arabia in 
December 1990, and in Panama in 1995.  On physical 
examination, the veteran's lungs and chest were within normal 
limits.  No pertinent diagnoses were noted.

According to the veteran's service personnel records, his 
military occupational specialties included helicopter weapons 
system repairman, attack helicopter repairman, and 
observation/scout helicopter repairman.  Campaigns in which 
the veteran participated included the Vietnam 
Counteroffensive Phase VII, Consolidations I and II/Vietnam 
Cease Fire; Defense of Saudi Arabia; Liberation and Defense 
of Kuwait; and Southwest Asia Cease Fire.  Awards and 
commendations given the veteran included the Air Medal, the 
Vietnam Service Medal with three Bronze Stars, the National 
Defense Service Medal, the Army Commendation Medal, the 
Republic of Vietnam Cross of Gallantry with Palm, and the 
Republic of Vietnam Campaign Medal with 60 Device.  According 
to the veteran's personnel records, during the period from 
November 1990 to June 1991, the veteran was on duty "in an 
imminent danger pay area of Southwest Asia."

On VA general medical examination in November 1996, the 
veteran stated that, during his service in the Persian Gulf, 
he was exposed to oil well fire smoke for at least 2 1/2 
months.  When further questioned, the veteran gave a history 
of recurrent bronchitis beginning in 1970.  According to the 
veteran, his bronchitis occurred once in Vietnam, once in 
1975, and once in 1990 or 1991, shortly before going to the 
Persian Gulf.  The veteran indicated that he had experienced 
two episodes of bronchitis in the past year, but none in the 
current year.  Complaints consisted of shortness of breath 
and coughing on those occasions when he had bronchitis.  
Otherwise, the veteran had no pulmonary complaints.  
Significantly, at the time of examination, the veteran 
indicated that he smoked 1 to 2 packs of cigarettes per day.  

On physical examination, the veteran's chest was clear to 
auscultation, with normal respiratory excursion.  
Radiographic studies of the veteran's chest were consistent 
with mild emphysematous changes, but no acute cardiopulmonary 
processes.  At the time of X-ray examination, the veteran's 
lung fields were clear.  The pertinent diagnosis noted was 
recurrent bronchitis.  

At the time of a VA psychiatric examination in November 1996, 
it was noted that the veteran's claims folder was available, 
and had been reviewed.  According to the veteran, while in 
Vietnam, he worked as a helicopter crew chief and "did a lot 
of guard duty."  Reportedly, the veteran became stressed 
when, on one occasion, he had to pick up a Vietnamese who had 
been dead for a couple of days.  According to the veteran, he 
then had to clean blood from that body out of his helicopter.  
The veteran additionally indicated that, while in Saudi 
Arabia, he experienced stress due to misinformation provided 
by his superiors.  Reportedly, while on guard duty, he and 
his colleagues were given "only three bullets."  The veteran 
stated that, while in Saudi Arabia, he worked with water 
purification and nuclear/biological/chemical defense.  When 
further questioned, the veteran stated that he and his 
colleagues were placed between the regular Army and the 
Iraqis as a "speed bump," whose purpose was to slow the 
Iraqis down and give the Army a chance to counterattack.  
When questioned how his past experiences affected him today, 
the veteran stated that he had experienced a personality 
change, and was now "quick tempered."

On mental status examination, the veteran's thought 
production and continuity was good.  His speech was goal-
directed, and he was both alert and well oriented.  Recent 
and remote memory was intact, and he was able to recall 2 out 
of 3 objects after three minutes.  The veteran's relationship 
to reality was described as good, with no thought disorder.  
Insight and judgment were fair, and he was neither suicidal 
nor homicidal.  According to the veteran, his mood was 
"pretty good."  The veteran's affect was described as 
euthymic, while sleep and appetite were described as 
"variable."  Noted at the time of examination was that the 
veteran's claims folder was available, and had been reviewed.  
However, the veteran did not meet the full criteria for 
post-traumatic stress disorder.  In particular, he did not 
have a specific event which he was reliving in nightmares or 
intrusive thoughts.  Nor had he experienced any significant 
memory loss.  The pertinent diagnosis noted was continuous 
alcohol dependence.

VA pulmonary function testing conducted in December 1996 
showed normal spirometry and flow volume loop.  MVV was 
within normal limits, as were arterial blood gases breathing 
room air.  

During the course of a VA outpatient mental health 
consultation in August 1998, the veteran complained of PTSD-
like symptoms, including insomnia, nightmares, night sweats, 
and nervousness.  According to the veteran, his nightmares 
were of Vietnam and Saudi Arabia.  The clinical assessment 
was PTSD-like symptoms, including anxiety, depression, sleep 
problems, and anger.  

In a Report of Nonavailability of Service Medical Records 
dated in September 1998, the RO indicated that it was 
experiencing difficulty in obtaining certain of the veteran's 
service medical records, and that all efforts to obtain the 
needed military information had been exhausted.  

At the time of a VA general medical examination in February 
1999, the veteran gave a history of "intermittent bronchitis" 
in boot camp.  However, according to the veteran, this no 
longer gave him any significant problem.  When questioned, 
the veteran stated that he was not on any inhalers.  Nor had 
he been treated for bronchitis.  In fact, the veteran was 
unsure why he had been scheduled for a pulmonary function 
test.  

On physical examination, the veteran's chest was clear to 
auscultation.  Pulmonary function testing revealed normal 
spirometry, with a normal flow volume loop, and normal MVV.  
Arterial blood gases breathing room air were within normal 
limits.  The pertinent diagnosis noted was history of 
possible bronchitis, no findings on today's examination.

In a rating decision in March 1999, the RO denied entitlement 
to service connection for post-traumatic stress disorder, as 
well as for recurrent bronchitis (claimed as a lung condition 
due to an undiagnosed illness).  

VA outpatient treatment records covering the period from June 
1999 to February 2000 show treatment during that time for 
psychiatric and various other problems.  In an entry of 
August 1999, it was noted that the veteran would attend a 
six-week post-traumatic stress disorder outpatient treatment 
program.  

In an entry of mid-August 1999, the veteran complained of 
severe post-traumatic stress disorder, characterized by 
dreams of war and fighting.  Prior medical history reportedly 
included severe post-traumatic stress disorder with anxiety.  

During the course of a VA outpatient psychiatric evaluation 
in early September 1999, it was noted that the veteran was 
being seen in the post-traumatic stress disorder clinic for 
the first time.  Current complaints consisted of a "little 
bit" of anxiety, as well as "depression" from time to time.  
According to the veteran, he slept only 4 to 5 hours at 
night, and sometimes awakened in a "cold sweat."  When 
further questioned, the veteran indicated that he first saw a 
psychiatrist in 1978 at an Army hospital in Fort Sill, 
Oklahoma.  Reportedly, the veteran's diagnosis at that time 
was "nervous condition."  On mental status examination, the 
veteran was alert and well oriented.  His speech was 
coherent, and his mood euthymic.  The clinical assessment was 
depression, not otherwise specified, by history; anxiety, not 
otherwise specified, by history; and rule out post-traumatic 
stress disorder.  Also noted were certain questionable 
antisocial traits.  

During the course of VA outpatient treatment somewhat later 
in September 1999, the veteran stated that he had joined the 
post-traumatic stress disorder outpatient group due to 
problems with panic and anxiety attacks."  The pertinent 
diagnosis noted was post-traumatic stress disorder.

In an entry of late September 1999, it was noted that the 
veteran was in his sixth week of the post-traumatic stress 
disorder recovery program.  The pertinent diagnosis noted was 
chronic post-traumatic stress disorder.  

In a report of Nonavailability of Service Medical Records 
dated in September 2000, it was once again indicated that the 
RO was having difficulty obtaining certain of the veteran's 
service medical records.  

Received in March 2004 were service medical facility 
treatment records dated in June and July 1995.  In an entry 
of late June 1995, the veteran was heard to complain of 
shortness of breath.  According to the veteran, his lungs 
filled up with fluid, and he was unable to breathe.  
Reportedly, the veteran had a prior history of bronchitis in 
1970, 1990, and 1993.  On physical examination, there was no 
evidence of any neck vein distention or nodules.  The 
veteran's chest fields were clear, and his color was good.  
No pertinent diagnosis was noted.

During the course of a hearing before the undersigned 
Veterans Law Judge in November 2005, the veteran offered 
testimony regarding the nature and etiology of his claimed 
pes planus and post-traumatic stress disorder, as well as 
alleged error in prior rating decisions of June 1972 and 
March 1999.  

Analysis

The veteran in this case seeks service connection for pes 
planus and post-traumatic stress disorder.  In pertinent 
part, it is argued that both of those disabilities had their 
origin during the veteran's period or periods of active 
military service.  

In that regard, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Once entitlement to service connection for a given disorder 
has been denied by a decision of the RO, that decision, 
absent disagreement by the veteran within one year, is final.  
38 U.S.C.A. § 7105 (West 2002).  Where a claim for 
entitlement to service connection has been previously denied, 
and that decision becomes final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

Regulations implementing the VCAA include a revision of 
38 C.F.R. § 3.156(a).  The revised version of 38 C.F.R. 
§ 3.156(a) is applicable to claims filed on or after August 
29, 2001.  Here, the veteran's application to reopen his 
previously denied claim of entitlement to service connection 
for post-traumatic stress disorder was filed in November 
1999, and, as such, the prior version of 38 C.F.R. § 3.156(a) 
applies to his claim.  See 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration, and, by itself, or in conjunction with 
evidence previously considered, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).  In 
addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge at 1363.  In determining whether new and 
material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the prior RO decision in 
March 1999, it was noted that available service medical 
records were negative for medical evidence of or a diagnosis 
or treatment for post-traumatic stress disorder.  While in 
September 1996, the veteran was requested to provide 
additional information regarding his post-traumatic stress 
disorder claim, he failed to reply to that request.  While in 
a Gulf War Registry examination of June 1994, the veteran 
complained of nervousness, bad dreams, and thoughts of 
suicide, a diagnosis of post-traumatic stress disorder was 
not given.  Significantly, following a VA psychiatric 
examination in November 1996, which examination included a 
full review of the veteran's claims folder, it was noted that 
the veteran did not meet the full criteria for post-traumatic 
stress disorder.  Based on such findings, and in the absence 
of a verified inservice stressor or confirmed diagnosis of 
post-traumatic stress disorder, the RO denied entitlement to 
service connection for that disability.  The veteran voiced 
no disagreement with that denial of benefits, which has now 
become final.  

Evidence received since the time of the aforementioned RO 
decision, consisting of additional service medical and 
personnel records, as well as VA outpatient treatment records 
and the veteran's testimony at the time of an October 2005 
hearing, is "new" in the sense that it was not previously of 
record, and clearly "material."  In that regard, since the 
time of the March 1999 decision, there have been received 
additional service medical records, as well as VA treatment 
records showing a diagnosis of post-traumatic stress 
disorder.  Such evidence, when taken in conjunction with the 
veteran's testimony, provides, at a minimum, a "more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability," specifically, post-traumatic 
stress disorder.  Under such circumstances, the Board is of 
the opinion that new and material evidence sufficient to 
reopen the veteran's claim of service connection for 
post-traumatic stress disorder has been presented, and that 
the claim is, therefore, reopened.

Regarding the veteran's claim of service connection for pes 
planus, the Board notes that, while at the time of a service 
separation examination in April 1972, there was noted the 
presence of pes planus, on subsequent service medical 
examination in May 1973, the veteran's feet were entirely 
within normal limits, and no pertinent diagnosis was noted.  
While on subsequent service medical facility examination in 
February 1981, there was once again noted the presence of 
"first degree" pes planus, all subsequent service medical 
examinations are negative for that disability.  
Significantly, at the time of the veteran's final service 
separation examination in June 1991, his feet were entirely 
within normal limits, and no pertinent diagnosis was noted.

The Board observes that, since the time of the veteran's 
discharge from service, there has been no indication that he 
suffers from any form of pes planus.  Absent evidence of that 
disability, his claim for service connection for pes planus 
must be denied.  See Degmetich v. Brown, 104 F.3d 1328 (1997) 
(38 U.S.C.A. § 1131 requires existence of present disability 
for VA compensation purposes).

Regarding the veteran's claim of clear and unmistakable error 
in prior rating decisions of June 1972 and March 1999, the 
Board notes that, under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2005), a rating action is final and binding in the absence 
of clear and unmistakable error.  A decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2005).  Under 38 C.F.R. § 3.105(a) (2005), 
"[P]revious determinations which are final and binding will 
be accepted as correct in the absence of clear and 
unmistakable error."  The United States Court of Appeals for 
Veterans Claims has provided the following guidance with 
regard to a claim of "clear and unmistakable error:"

In order for there to be a valid claim of 
clear and unmistakable error, there must 
have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator, or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied; the claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.  
Russell v. Principi, 3 Vet. App. 310, 
313-12 (1992).  

The Court in Russell further stated:  

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The 
words clear and unmistakable error are 
self-defining.  They are errors that are 
undebatable, so that it could be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was clear and 
unmistakable error must be based on the 
record and the law that existed at the 
time of the prior agency of original 
jurisdiction or Board decision.  Russell, 
3 Vet. App. at 313-14 (1992).

In determining whether there is clear and unmistakable error, 
the doctrine of reasonable doubt in favor of the veteran 
under 38 U.S.C.A. § 5107(b) (West 2002) is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. 
§ 3.105(a) (2005).  Russell, 3 Vet. App. 314 (1992).

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  In Russell, Fugo, and other 
decisions, the Court has emphasized that merely to aver that 
there was clear and unmistakable error in a rating decision 
is not sufficient to raise the issue.  The Court has further 
held that simply to claim clear and unmistakable error on the 
basis that previous adjudications had improperly weighed the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  

In the present case, the original rating decision denying 
entitlement to service connection for bronchitis was issued 
in June 1972.  At that time, it was noted that the veteran's 
service medical records were incomplete, in that the 
veteran's separation examination was "missing."  Available 
service clinical records showed that, in December 1970, the 
veteran was hospitalized for five days for treatment of 
bronchitis.  The veteran's hospital course was uneventful, 
with an adequate response to medication, and the veteran was 
subsequently returned to duty.  Based on such findings, the 
RO concluded that, as of the time of the termination of the 
veteran's inservice hospitalization, he exhibited no residual 
disability due to bronchitis.  The veteran voiced no 
disagreement with that decision.  Accordingly, the decision, 
absent clear and unmistakable error, is final.

During the period from June 1972 to March 1999, the veteran 
underwent numerous service medical facility examinations.  A 
number of those examinations, while showing a "history" of 
bronchitis, and certain "acute and transitory" findings, were 
negative for evidence of chronic disability.  Significantly, 
while at the time of a final service separation examination 
in June 1991, the veteran gave a history of bronchitis in 
1970, that examination was negative for any evidence of 
bronchitis, or, for that matter, any other pulmonary and/or 
respiratory condition.  Moreover, while on VA general medical 
examination in November 1996, the veteran received a 
diagnosis of "recurrent" bronchitis, subsequent pulmonary 
function testing in December 1996 was entirely within normal 
limits.  Significantly, following a VA general medical 
examination in February 1999, there was noted only a 
"history" of possible bronchitis, with no findings on current 
examination, and entirely normal pulmonary function tests.  

Based on such evidence, the RO, in a rating decision of March 
1999, denied entitlement to service connection for recurrent 
bronchitis (including as a lung condition due to an 
undiagnosed illness).  In so doing, the RO concluded that 
available service medical records were negative for medical 
evidence of any chronic lung condition.  While at the time of 
a Gulf War Registry examination in June 1994, the veteran 
complained of shortness of breath, no lung condition was 
shown.  Significantly, while at the time of the 
aforementioned VA examination in November 1996, the veteran 
complained of recurrent bronchitis, his lungs were clear to 
auscultation, with a normal respiratory excursion.  Based on 
such evidence, it was determined that the veteran did not 
suffer from an undiagnosed illness, and that bronchitis, to 
the extent it existed, was neither incurred in nor caused by 
active military service.

The veteran argues that the rating decisions in question were 
in error, in that he currently suffers from chronic 
bronchitis which had its origin during his period or periods 
of active military service.  However, the veteran can succeed 
in his argument only if it is shown that the June 1972 and 
March 1999 decisions are clearly and unmistakably erroneous.  
That determination must be based on the record and the law 
which existed at the time of the rating decisions in 
question.

In that regard, the Board notes that, based on the 
aforementioned evidence, there was no indication that, as of 
the time of the June 1972 rating decision, the veteran 
suffered from chronic bronchitis.  Subsequently-received 
records showed only continued treatment for "acute" 
bronchitis, with no evidence that the veteran suffered from a 
"chronic" condition for which service connection might 
appropriately be granted.  More to the point, the clear 
weight of the evidence of record prior to the June 1972 and 
March 1999 rating decisions was to the effect that the 
veteran did not suffer from chronic bronchitis.  Rather, his 
"recurrent" bouts of bronchitis were acute and transitory in 
nature, resolving without residual disability.  Under the 
circumstances, the RO was clearly within the bounds of 
"rating judgement" when it reached the conclusion that 
service connection should be denied for bronchitis.  See 
Porter v. Brown, 5 Vet. App. 223 (1993); see also Kronberg v. 
Brown, 4 Vet. App. 399 (1993).  Accordingly, the rating 
decisions of June 1972 and March 1999, which denied 
entitlement to service connection for bronchitis, were 
adequately supported by and consistent with the evidence then 
of record, and, as such, were not clearly and unmistakably 
erroneous.  




ORDER

New and material evidence having been submitted, the appeal 
as to the issue of service connection for post-traumatic 
stress disorder is reopened, and, to that extent, the appeal 
is allowed.

Service connection for pes planus is denied.

The rating decisions of June 1972 and March 1999, which 
denied service connection for bronchitis, including as a lung 
condition due to an undiagnosed illness, were not clearly and 
unmistakably erroneous.  


REMAND

As noted above, the veteran's claim of service connection for 
post-traumatic stress disorder has been reopened.  
Accordingly, the Board must now proceed to a de novo review 
of all pertinent evidence of record.

In that regard, the Board observes that, during the period 
from June 1971 to March 1972, the veteran served in the 
Republic of Vietnam.  Apparently, the veteran served in the 
capacity of helicopter repairman, and participated in the 
Vietnam Counteroffensive Phase VII.  According to the 
veteran, during his service in the Republic of Vietnam, he on 
many occasions flew on helicopters, and was subject to 
numerous traumatic incidents, including the transport of a 
dead body, and the receipt of hostile enemy fire.  

The Board further notes that, during the period from November 
1990 to June 1991, the veteran served in the Southwest Asia 
Theater of Operations, where he participated in Operations 
Desert Shield/Desert Storm.  While, based on the evidence of 
record, the veteran's primary responsibility at that time was 
in the area of water purification, he allegedly participated 
in and/or was subjected to additional stressful incidents 
during his service in Saudi Arabia.  

Contained in the veteran's claims file is correspondence from 
the veteran detailing various aspects of his inservice 
stressors.  This correspondence contains reports of having 
received "15 bullet holes" in the aft section of one of the 
helicopters in which the veteran was riding, as well as an 
incident in which fuel was sucked into the exhaust stacks of 
a helicopter, resulting in a flash fire.  The veteran has 
additionally reported incidents in Operation Desert 
Shield/Desert Storm where he and others were placed "in the 
line of fire" between U.S. troops and the Iraqi Army.  For 
most, if not all, of these occasions, the veteran has 
furnished approximate dates in the form of months and years.  
However, to date, no attempt has been made to verify the 
veteran's reported inservice stressors.  

Under the circumstances, the Board is of the opinion that 
further development of the evidence is necessary prior to a 
final adjudication of the veteran's claim of service 
connection for post-traumatic stress disorder.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, as remand is otherwise required, the RO should send 
an updated VCAA notice letter which complies with the 
requirements addressed in Dingess, supra. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2005, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the claims folder.  
In addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The RO should then furnish to the 
U.S. Army Joint Services Records Research 
Center (JSRRC) all information, including 
pertinent information from the veteran's 
correspondence, necessary for 
verification of his claimed inservice 
stressors.  Specifically, the RO should 
furnish to the JSRRC all reports of 
incidents (to include pertinent dates) 
reported as stressors during the 
veteran's service in the Republic of 
Vietnam, and in Operation Desert 
Shield/Desert Storm.  Any additional 
information felt to be necessary for 
verification of the veteran's claimed 
inservice stressors should also be 
furnished to the JSRRC.  All information 
obtained, including any and all responses 
from the JSRRC, should be made a part of 
the veteran's claims folder.  

4.  If and only if one or more of the 
veteran's claimed inservice stressors is 
verified, the veteran should be afforded 
an additional VA psychiatric examination.  
As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran currently 
suffers from a chronic post-traumatic 
stress disorder, and, if so, whether that 
disorder is as likely as not the result 
of a verified inservice stressor or 
stressors.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

5.  The RO should then review the 
veteran's claim for service connection 
for post-traumatic stress disorder.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.




	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


